       Case 3:17-cv-00278-MMD-CLB Document 52 Filed 01/07/21 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      MARTY SCOTT FITZGERALD,
4                                                        3:17-cv-0278-MMD-CLB
                                     Plaintiff,
5         v.
                                                         ORDER
6      LPN GREG MARTIN,
7
                                 Defendant.
8

9           Adam Hosmer-Henner, Esq. and the law firm of McDonald Carano LLP filed a
10
     motion to withdraw as counsel for plaintiff, Marty Scott Fitzgerald (ECF No. 51). No
11
     opposition was filed. Pursuant to Local Rule 7-2(d), the failure of an opposing party to file
12
     points and authorities in response to any motion . . . shall constitute a consent to the
13
     granting of the motion. Therefore, the motion to withdraw as counsel (ECF No. 8) is
14

15   GRANTED.

16
            According to the Nevada Department of Corrections inmate database, it appears that
17
     plaintiff has been paroled and is no longer incarcerated. Pursuant to Local Rule IA 3-1,
18   plaintiff must immediately file with the court written notification of any change of mailing
19   address. Failure to comply with this rule may result in dismissal of this action with prejudice.
20   Plaintiff shall have until Monday,  February
                                Friday, February 7,8, 2021,
                                                   2021     to file
                                                         to file    a notice
                                                                 a notice    of change
                                                                          of change    of address
                                                                                    of address     or
                                                                                               or this
21   this
     courtcourt will recommend
           will recommend  that that
                                 this this action
                                      action      be dismissed.
                                             be dismissed.
22                   January 7, 2021
            DATED: __________________.
23

24                                                ______________________________________
25                                                UNITED STATES MAGISTRATE JUDGE

26
27

28

                                                     1
